DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment of 9/29/2020 has been entered.
Disposition of claims: 
Claims 1-4, 10-11, 14, and 16 have been amended.
Claims 17-18 have been added.
Claims 1-18 are pending.
The amendments to the specification regarding [044], [056], and [058] have overcome the specification objections set forth in the last Office Action. The objections have been withdrawn.
The amendment to claims 1-2, 4, and 14 regarding the claim limitations of “along the direction far away” has overcome the rejections of claims 1-20 under 35 U.S.C. 112(b) set forth in the last Office Action. The rejections have been withdrawn.
The amendment to claim 2 regarding the claim limitations of “hole transport layer” has overcome the rejections of claim 2 under 35 U.S.C. 112(b) set forth in the last Office Action. The rejections have been withdrawn.
The amendment to claim 16 regarding the claim limitations of R21, X1, X2, and X3 has overcome the rejections of claim 16 under 35 U.S.C. 112(b) set forth in the last Office Action. The rejections have been withdrawn.
The amendments to claims 1, 3, and 14 regarding change of claim limitation from “adjacent to” to “in direct-contact of “ have been entered. Alternative interpretations to the previous 35 U.S.C. 103 rejections have been applied in this Office Action. Rejections to claims 1-16 under 35 U.S.C. 103 are maintained.
The amendments to claims 17-18 to add new claims have been entered. New ground of rejections to claims 17-18 have been made under 35 U.S.C. 103. 

Response to Arguments
Applicant’s arguments see the first paragraph under the “Claim Rejections-35 USC 103” section on page 9 through the second paragraph from the bottom of page 11 of the reply filed 9/29/2020 regarding the rejections of claims 1-2, 4, 9, and 12 under 35 U.S.C. 103 over Liao/Seok/Ping set forth in the Office Action of 7/9/2020 have been fully considered but they are not persuasive. 
Applicant argues that the device taught by Liao/Seok/Ping (see the device structure including L1 through L15 on page 11 of the Applicant’s Remarks entered on 9/29/2020) does not read on the limitation in the amended claims 1-2, 4, 9, and 12. Specifically, Applicant argues the doped hole transport layer (L6) does not contact the light emitting layer (L4), and the doped electron transport layer (L10) does not contact the light emitting layer (L12).
Respectfully, the Examiner does not agree.
In the device structure, layers L5, L6, and L7 comprises the same hole transport material of NPB. Similarly, layers L10 and L11 comprise the same electron transport material of Bphen.
Applicant does not claim a specific doping profile within a hole transport layer or an electron transport layer in any of claims 1 through 16 or the instant specification. That is, a hole transport layer or an electron transport layer does not need to have uniform doping profile within the layer. Therefore, layers L5, L6, and L7 are taken together being equated with a single hole transport layer. Similarly, layers L10 and L11 are taken together being equated with a single electron transport layer.
Therefore, the light-emitting diode of Liao as modified by Seok and Ping is equated with the following device.
a cathode (Mg:Ag), 
an electron transport layer (Bphen), 
a 2nd blue light emitting layer, 
a 2nd red light emitting layer, 
a 1st hole transport layer having stepwise doping profile of un-doped/low-doped/medium-doped F4-TCNQ in NPB along a direction of ascending distance from the cathode, 
a 2nd hole transport layer (high-doped F4-TCNQ in NPB), 
a 2nd electron transport layer (high-doped Li in Bphen), 
a 1st electron transport layer having stepwise doping profile of un-doped/low-doped Li in Bphen along a direction of ascending distance from the anode, 
a 1st blue light emitting layer, 
a 1st
a hole transport layer (90 nm thick, NPB), and 
an anode (ITO); 

    PNG
    media_image1.png
    436
    827
    media_image1.png
    Greyscale

The 1st hole transport layer (L5) has direct contact with the 2nd red light emitting layer (L4); and the 1st electron transport layer (L8) has direct contact with the 1st blue light emitting layer (L9), which reads on all the limitation of claims 1-2, 4, 9, and 12.
Applicant’s arguments see the last paragraph of page 11 through the last paragraph of page 13 of the reply filed 9/29/2020 regarding the rejections of claims 3, 5-8, 10, 11, 13, 14-15, and 16 under 35 U.S.C. 103 set forth in the Office Action of 7/9/2020 have been fully considered but they are not persuasive. 
Applicant argues that the teachings of Ping, Nowatari, Senkovsky, Liao, Seo, Fadhel, Frey, and any combination of thereof, fail to disclose the structure of claim 1.
Respectfully, the Examiner does not agree.
As outlined above, the organic light-emitting diode taught by Liao/Seok/Ping reads on the limitation of claim 1. Therefore, rejections to 3, 5-8, 10-11, and 13-16 under 35 U.S.C. 103 maintain.

Claim Objections
Claims 11 and 16-18 are objected to because of the following informalities:
In claims 11 and 16-18, Applicant recites “a substituent in the substituted or unsubstituted aryl at least comprises one electron acceptor group.” It is advised to amend to “the substituent of the substituted aryl comprises at least one electron acceptor group”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 18, Applicant claims a chemical formula wherein Ar1-Ar4 are substituent of nitrogen atoms. However, neither claim 1 nor claim 18 recites the limitation of 1-Ar4. The instant specification also does not discloses limitation of the variable Ar1-Ar4 ([045]-[049]). 
For the purpose of prosecution, the Examiner interprets the limitation of variable Ar1-Ar4 to be same as R14-R21 of claim 18.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 1-5, 7, 9, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Liao et al. (US 2006/0040132 A1, hereafter Liao) in view of Seok et al. (US 2018/0097052 A1, hereafter Seok) and Ping et al. (CN 104638161 A, the original Chinese document is referred to for figure/diagram/table and the English translation is referred to for the remainder of the body of the patent, hereafter Ping).
Regarding claims 1-5, 7, 9, and 12, Liao discloses an organic light-emitting diode (“organic light-emitting diode device, or OLED device” 400 in Fig. 4 and [024]) having the following device structure.

    PNG
    media_image2.png
    252
    682
    media_image2.png
    Greyscale
, 
wherein the 1st connector can have the following structure (“intermediate connector”, 830 in Fig. 8, [028], and [114]).

    PNG
    media_image3.png
    137
    691
    media_image3.png
    Greyscale

Liao exemplifies the organic light-emitting diode (“Example 2” in [142]-[146]) having the following device structures; 
a cathode (Mg:Ag in [146]), 
an electron transport layer (“ETL in 2nd EL Unit”, 10 nm thick, Alq in [139]), 
a 2nd blue light emitting layer (“2nd LEL of 2nd EL Unit” in [138]), 
a 2nd red light emitting layer (“1st LEL of 2nd EL Unit” in [137]), 
an un-doped hole transport layer (“HTL in 2nd EL Unit”, 20 nm thick, NPB in [136], [146]),
a hole transport element (“p-type doped organic layer in the 1st Intermediate Connector”, 30 nm thick, NPB doped with ~4 vol.% F4-TCNQ in [145]), 
an electron transport element (“n-type doped organic layer in the 1st Intermediate Connector”, 30 nm thick, Alq doped with ~1.2 vol.% Li in [144]), 
an un-doped electron transport layer (“ETL in 1st EL Unit”, 10 nm thick, Alq in [139]), 
a 1st blue light emitting layers (“2nd LEL of 1st EL Unit” in [138]),
a 1st red light emitting layer (“1st LEL of 1st EL Unit” in [137]), 
a hole transport layer (“HTL in 1st EL Unit”, 90 nm thick, NPB in [136]), and 
an anode (ITO, [135]), 
wherein NPB stands for N,N'-di(naphthalene-1-yl)-N,N'-diphenyl-benzidine ([118]), and 
Alq stands for tris(8-hydroxyquinoline)aluminum ([115]).
Liao does not teach that the hole transport element comprises at least two hole transport layers and the electron transport element comprises at least two electron transport layers.
Seok discloses an organic light-emitting diode (“organic light-emitting device” in [017]) having the following structure (“1st example embodiment” in Fig. 1 and [017]).

    PNG
    media_image4.png
    321
    646
    media_image4.png
    Greyscale

Seok further discloses the structure of an electron transport element (“n-type charge generation layer” in Fig. 2 and [018]).

    PNG
    media_image5.png
    410
    697
    media_image5.png
    Greyscale
,
wherein the electron transport element (“n-type charge generation layer” in [042] and Fig. 2) comprising the 1st region (“110a”), the 3rd region (“110b”), and the 2nd region (“100c”) contacting the p-type charge generation layer (“p-GCL”). The doping concentration of the n-dopant step-wise increases in the direction of: the 1st region, the 3rd region, and the 2nd region ([047] and Fig. 2). The 3rd region may be thicker than the 1st region and the 2nd
Seok further discloses that step-wise doping content in the electron transport element helps electrons easily transport through the electron transport element ([066] and compare Fig. 3a vs. Fig 4a). Furthermore, the high doping concentration and narrow width of the 2nd region (“100c”) within the electron transport element produces sharp gradient of LUMO energy (Fig. 4a, 4b and 5 and [067]), which provides high tunneling effect and increased electron transfer rate and injection efficiency from the hole transport element (“P-type charge generation layer” in [067]) into the electron transport element (“N-type charge generation layer” in [067]).
Seok exemplifies the structure of the electron transport element (“3rd experimental example” in Table 1) comprising the first region (2 nm, 0 wt.%), the third region (8 nm, 1 wt.%), and the second region (2 nm, 5 wt.%).
Liao and Seok are analogous in the field of tandem organic light-emitting diodes comprising a hole transport element (“P-type charge generation layer”) and an electron transport element (“N-type charge generation layer”).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic light-emitting diode of Liao by incorporating the step-wise doping profile in the electron transport element wherein the doping concentration of 0 %, 1%, and 5 %; and the thickness ratio of 2:8:2 for the 1st, 2nd, and 3rd regions, respectively as similarly as the exemplified device of Seok (Third experimental example in Table 1), based on the teaching of Seok. 
The motivation for doing so is to increase the electron transfer rate through the layers within the electron transport element and the injection efficiency from the hole transport element into the electron transport element of the organic light-emitting diode.
One of ordinary skill in the art would also have been motivated to combine prior art elements according to known methods to yield predictable results, based on the teaching of Seok. See MPEP 2143(I)(A). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum composition of the doping content of the electron transport element to make a tandem organic light-emitting diode.
The resultant organic light-emitting diode of Liao as modified by Seok comprises,
a cathode (Mg:Ag), 
an electron transport layer (Bphen), 
a 2nd blue light emitting layer, 
a 2nd red light emitting layer, 
an un-doped hole transport layer (20 nm thick, NPB),
a hole transport element (30 nm thick, NPB doped with ~4 vol.% F4-TCNQ), 
an electron transport element (Bphen doped with Li), 
an un-doped electron transport layer (Bphen), 
a 1st blue light emitting layers,
a 1st red light emitting layer, 
a hole transport layer (90 nm thick, NPB), and 
an anode (ITO); 
wherein the electron transport element has three sublayers comprising 1st (0 %, 5 nm), 2nd (1 %, 20 nm), and 3rd (5 %, 5 nm) electron transport layers in sequence along a direction of ascending distance from anode, wherein the 1st electron transport layers contacts the an un-doped electron transport layer (L8) and the 3rd
Liao as modified by Seok does not teach that the hole transport element comprises at least two hole transport layers, wherein each of the hole transport layers comprises a hole transport material and a P-type material doped in the hole transport material. 
Ping teaches an organic light-emitting diode (“organic light-emitting device”) having a charge generation layer (“8” in Fig. 1) between 1st light-emitting unit (“100” in Fig. 1) and the 2nd light-emitting unit (“200” in Fig. 2). The charge generation layer comprises sequentially stacked five sublayers (“81 to 85” in Fig. 2 and [008]). The charge generation layer comprises a host and a dopant ([009]), and the doping concentration increases and decreases step-wise as being symmetric with respect to the center of the charge generation layer (“1st, 2nd, 3rd, 4th, and 5th layers doped … a%, 2a%, 3a%, 2a%, and a%, respectively wherein 10 ≤ a ≤ 20” in [042]). 
Ping teaches stepwise doping in the charge generation layer produces uneven electric field, which reduces injection barriers of electrons and holes and improves the injection capacity and luminous efficiency of device ([042], [043]).
Ping teaches each layer has the same thickness ([059]) and exemplifies concentrations of the dopant in each sublayer to be 10 %, 20 %, 30 %, 20 %, and 10 % ([116]).
Liao, Seok, and Ping are analogous in the field of tandem organic light-emitting diodes comprising a charge generation layer in-between adjacent light emitting layers.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have further modified the organic light-emitting diode of Liao as modified by Seok in view of Ping by incorporating stepwise doping concentration of the P-type material in the hole transport element, based on the teaching of Ping. 
The motivation for doing so would have been to generate uneven electric field within the hole transport element and reduce the injection barrier of holes and improves the hole injection capacity and luminous efficiency of the organic light-emitting diode.
The resultant organic light-emitting diode of Liao as modified by Seok and Ping comprises,
a cathode (Mg:Ag), 
an electron transport layer (Bphen), 
a 2nd blue light emitting layer, 
a 2nd red light emitting layer, 
an un-doped hole transport layer (20 nm thick, NPB),
a low-doped hole transport layer (10 % F4-TCNQ in NPB, 10 nm)
a medium-doped hole transport layer (20 % F4-TCNQ in NPB, 10 nm), 
a high-doped hole transport layer (30 % F4-TCNQ in NPB, 10 nm), 
an electron transport element comprising 3rd (5 % Li in Bphen, 5 nm), 2nd (1 % Li in Bphen, 20 nm), and 1st (un-doped Bphen, 5nm) electron transport sublayers in sequence, 
an un-doped 1st electron transport layer (10 nm thick, Bphen), 
a 1st blue light emitting layers,
a 1st red light emitting layer, 
a hole transport layer (90 nm thick, NPB), and 
an anode (ITO).
In the resultant device structure, layers L5, L6, and L7 include the same host material of NPB with a stepwise doping profile within the layer. 
Applicant does not claim a specific doping profile within a hole transport layer or an electron transport layer in any of claims 1 through 16 or the instant specification. That is, a hole transport layer or an electron transport layer does not need to have uniform doping profile within the layer. Therefore, layers L5, L6, and L7 are taken together being equated with a single hole transport layer (average 7.5 % F4-TCNQ in NPB, total thickness of 40 nm).
Similarly, regarding the electron transport element, 2nd sublayer of L9 (1 % Li in Bphen, 20 nm), 1st sublayer of L9 (0 % Li in Bphen, 5 nm), and layer L10 (0 % Li in Bphen, 10 nm) are taken together being equated with a single electron transport layer (average 0.57 % Li in Bphen, 35 nm).
The light-emitting diode of Liao as modified by Seok and Ping is equated with the following device.
   a cathode (Mg:Ag), 
an electron transport layer (Bphen), 
a 2nd blue light emitting layer, 
a 2nd red light emitting layer, 
a 1st hole transport layer having stepwise doping profile of un-doped/low-doped/medium-doped F4-TCNQ in NPB along a direction of ascending distance from the cathode (average 7.5 % F4-TCNQ in NPB, total thickness 40 nm), 
a 2nd hole transport layer (30 % F4-TCNQ in NPB, 10 nm), 
a 2nd electron transport layer (5 % Li in Bphen, 5 nm), 
a 1st
a 1st blue light emitting layer, 
a 1st red light emitting layer, 
a hole transport layer (90 nm thick, NPB), and 
an anode (ITO).

    PNG
    media_image1.png
    436
    827
    media_image1.png
    Greyscale

The 1st hole transport layer (L5) has direct contact with the 2nd red light emitting layer (L4); and the 1st electron transport layer (L8) has direct contact with the 1st blue light emitting layer (L9).
The unit of concentration of P-type material or N-type material of the organic light-emitting diode of Liao as modified by Seok and Ping is not volume concentration. However, because Liao as modified by Seok and Ping does teach inequality of the relative concentrations of the same dopant material over the same host material in each layer (i.e. concentration of F4-TCNQ over NPB in L6 is higher than concentration of F4-TCNQ over NPB in L5), the inequality (or concentration trend) is still maintained regardless of the unit of concentration.
Thus, a volume concentration of the P-type material of a hole transport layer in direct-contact of the light emitting layer (L5) is less than a volume concentration of the P-type material of a hole transport layer in direct contact of the electron transport element (L6); and the volume concentration of the N-type material of an electron transport layer in direct contact of the light emitting layer (L8) is less than a volume concentration of the N-type material of an electron transport layer in direct contact of the hole transport element (L7), meeting all the limitations of claim 1.
The organic light-emitting diode of Liao as modified by Seok and Ping, wherein the volume concentrations of the P-type materials (F4-TCNQ) of the at least two hole transport layers increase in sequence along a direction of ascending distance from the cathode (the doping concentration increases from the interface between L4 and L5 to the interface between L6 and L7 as shown in the figure above); and the volume concentrations of the N-type materials (Li) of the at least two electron transport layers increase in sequence along a direction of ascending distance from the anode (the doping concentration increases from the interface between L8 and L9 to the interface between L6 and L7 as shown in the figure above), meeting all the limitations of claim 2. 
The organic light-emitting diode of Liao as modified by Seok and Ping, wherein the thickness of the hole transport layer in direct contact of the light emitting layer (L5, 1st hole transport layer, 40 nm), in the at least two hole transport layers, is greater than a thickness of a remaining hole transport layer (L6, 2nd hole transport layer, 10 nm), meeting all the limitations of claim 3.
The organic light-emitting diode of Liao as modified by Seok and Ping, wherein the hole transport element comprises two hole transport layers (L5 and L6), which are respectively a first claim 4.
The organic light-emitting diode of Liao as modified by Seok and Ping, wherein the thickness of the first hole transport layer (40 nm) is 10 nm-120 nm, and a thickness of the second hole transport layer (10 nm) is 5 nm-20 nm, meeting all the limitation of claim 5.
The organic light-emitting diode of Liao as modified by Seok and Ping, wherein a thickness of the first electron transport layer (35 nm) is 20 nm-60 nm, and a thickness of the second electron transport layer (5 nm) is 5 nm-20 nm, meeting all the limitation of claim 7.
The organic light-emitting diode of Liao as modified by Seok and Ping, wherein the N-type material (Li) comprises an alkali metal, an alkaline-earth metal or a rare-earth metal, meeting all the limitations of claim 9.
The organic light-emitting diode of Liao as modified by Seok and Ping, wherein the hole transport material (NPB : N,N'-di(naphthalene-1-yl)-N,N'-diphenyl-benzidine) comprises an aromatic amine material or a carbazole material. The NPB comprises an aromatic amine, meeting all the limitations of claim 12.
Regarding claim 13, the organic light-emitting diode of Liao as modified by Seok and Ping reads on all the features of claims 1-5, 7, 9, and 12, as outlined above. 
The electron transport material of Alq does not meet the limitation of the instant claim 13; however, Liao teaches Bphen (4,7-diphenyl-1,10-phenanthroline) as another example of the 
Furthermore, Liao exemplifies an electron transport material (“n-type doped organic layer in 1st intermediate connector” in [161]) comprising Bphen as a host with Li as a dopant of an organic light-emitting diode (Example 4 in [156]-[167]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic light-emitting diode of Liao by replacing the electron transport material of Alq with Bphen, based on the teaching of Liao. The substitution would have been one known element for another know element and would have led to predictable results as taught by Liao. See MPEP 2143(I)(B). The selection of electron transport material would have been one from a finite number of identified, predictable solution with a reasonable expectation of success, as taught by Liao. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum composition of the electron transport material used to build an organic light-emitting diode.
The resultant device of Liao, wherein the electron transport material in the layers L7 and L8 is a phenanthroline material (Bphen).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Liao et al. (US 2006/0040132 A1) in view of Seok et al. (US 2018/0097052 A1) and Ping et al. (CN 104638161 A).
Regarding claim 6
The organic light-emitting diode of Liao as modified by Seok and Ping, wherein a the concentration of the P-type material of the first hole transport layer is 7.5 %, and the concentration of the P-type material of the second hole transport layer is 30 %. 
However, the unit of the concentration taught by Liao as modified by Seok and Ping is not volume concentration.
Seok discloses that thicknesses and doping concentrations of the electron transport layers within the electron transport element change LUMO energy alignment, electron transport/injection efficiency ([066], [067]).
Ping discloses that thickness and doping concentration of the electron and hole transport elements (“charge generation layer” by Ping) provides uneven electric field which reduces injection potential barriers for both electrons and holes to improve injecting ability and improve luminous efficiency of the device ([042], [043])
Liao as modified by Seok and Ping discloses the claimed invention except for the volume concentrations of the P-type material of the 1st and 2nd hole transport layers. It should be noted that the volume concentrations are result effective variables. Changing parameters such as the volume concentrations of the constituting materials of each layer of an organic light-emitting diode make an effect on energy level alignments, potential barriers, and charge charrier transportation and injection efficiency, which results in device performance. It would have been obvious to one having ordinary skill in the art at the time the invention was made to create; 
a volume concentration of the P-type material of the first hole transport layer is 0.05%~10%, 
a volume concentration of the P-type material of the second hole transport layer is 1%~30%, 
st and 2nd hole transport layers and control charge carriers (hole and electron) injecting/transporting property, mobility, and conductivity to improve the brightness, efficiency, stability, and lifetime of the organic light-emitting diode. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Liao et al. (US 2006/0040132 A1) in view of Seok et al. (US 2018/0097052 A1) and Ping et al. (CN 104638161 A).
Regarding claim 8, the organic light-emitting diode taught by Liao as modified by Seok and Ping reads on all the features of claim 1-5, 7, 9, and 12-13, as outlined above.
The organic light-emitting diode of Liao as modified by Seok and Ping, wherein the concentration of the N-type material of the first electron transport layer is 0.57 %, and the concentration of the N-type material of the second electron transport layer is 5 %.
However, the unit of the concentration taught by Liao as modified by Seok and Ping is not volume concentration.
Seok discloses that thicknesses and doping concentrations of the electron transport layers within the electron transport element change LUMO energy alignment, electron transport/injection efficiency ([066], [067]).
Ping discloses that thickness and doping concentration of the electron and hole transport elements (“charge generation layer” by Ping) provides uneven electric field which reduces 
Liao as modified by Seok and Ping discloses the claimed invention except for the volume concentrations of the N-type material of the 1st and 2nd electron transport layers. It should be noted that the volume concentrations are result effective variables. Changing parameters such as the volume concentrations of the constituting materials of each layer of an organic light-emitting diode make an effect on energy level alignments, potential barriers, and charge charrier transportation and injection efficiency, which results in device performance. It would have been obvious to one having ordinary skill in the art at the time the invention was made to create; 
a volume concentration of the N-type material of the first electron transport layer is 0.1%~5%, 
a volume concentration of the N-type material of the second electron transport layer is 1%~30%; 
since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). In the present invention, one would have been motivated to optimize the volume concentrations of the P-type material of the 1st and 2nd hole transport layers and control charge carriers (hole and electron) injecting/transporting property, mobility, and conductivity to improve the brightness, efficiency, stability, and lifetime of the organic light-emitting diode. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Liao et al. (US 2006/0040132 A1) in view of Seok et al. (US 2018/0097052 A1) and Ping et al. (CN 104638161 A) as applied to claims 1-5, 7, 9, and 12-13 above, further in view of Nowatari et al. (Intermediate connector with suppressed voltage loss for white tandem OLEDs, SID, 2009, volume 40, page 899-902, hereafter Nowatari).
Regarding claim 10, the organic light-emitting diode taught by Liao as modified by Seok and Ping reads on all the features of claims 1-5, 7, 9, and 12-13, as outlined above.
The only difference between the organic light-emitting diode of Liao as modified by Seok and Ping and the device claimed in claim 10 is the P-type material.
Nowatari discloses a tandem organic light-emitting diode comprising two light emitting layers in-between them there is a connecting unit comprising n-type charge generation layer and p-type charge generation layer (Fig. 1). 
Nowatari further discloses a P-type charge generation layer comprising OMOx (Device A in Fig. 1) which is an organic hole transporter (“NPB”) doped with MoO3 (“molybdenum (VI) oxide” in the 2nd paragraph, column 2, page 899).
The device by Nowatari uses the same electron transport material (Bphen), hole transport material (NPB), and N-type dopant (Li) as those of the organic light-emitting diode of Liao as modified by Seok and Ping.
Liao, Seok, Ping, and Nowatari are analogous in the field of tandem organic light emitting diode.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have further modified the organic light-emitting diode taught by Liao as modified by Seok and Ping by substituting the P-type material of F4-TCNQ with MoO3 based on the teaching of Nowatari. The substitution would have been one known element for another know element and would have led to predictable results as taught by Nowatari. See MPEP 2143(I)(B). The selection of MoO3 by Nowatari would have been one from a finite number of 
The resultant organic light-emitting diode has the same structure and the constituting material as the device of Liao as modified by Seok and Ping (as described in claim 1) except the P-type material. The P-type material of the resultant device is MoO3. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Liao et al. (US 2006/0040132 A1) in view of Seok et al. (US 2018/0097052 A1) and Ping et al. (CN 104638161 A) as applied to claims 1-5, 7, 9, and 12-13 above, further in view of Senkovskyy et al. (EP 3171418 A1, hereafter Senkovskyy).
Regarding claim 11, the organic light emitting diode taught by Liao as modified by Seok and Ping reads on all the features of claims 1-5, 7, 9, and 12-13, as outlined above.
The only difference between the organic light-emitting diode of Liao as modified by Seok and Ping and the device claimed in claim 11 is the P-type material.
Senkovskyy discloses a tandem organic light-emitting diode comprising an anode (Ag in [254]), a first light emitting layer (“a blue emitting EML” in [255]), n-type charge generation layer (“formula (1)” in [257]), a p-type charge generation layer (8 wt.% “2,2',2"-(cyclopropane-1,2,3-triylidene)tris(2-(p-cyanotetrafluorophenyl)acetonitrile” in a host in [257]), a second light-emitting layer (“green emitting EML” in [260]), and a cathode (Al in [260]). 
2,2',2"-(cyclopropane-1,2,3-triylidene)tris(2-(p-cyanotetrafluorophenyl)acetonitrile has the following structure.

    PNG
    media_image6.png
    177
    485
    media_image6.png
    Greyscale
, 
wherein X1, X2, and X3 are substituted aryl wherein the substituent comprises at least one electron acceptor group (p-cyanotetrafluorophenyl group).
Senkovskyy further discloses p-type charge generation layer comprising F4-TCNQ and radialene and host material of NPB.
Liao, Seok, Ping, and Senkovskyy are analogous in the field of tandem organic light emitting diodes.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have further modified the organic light-emitting diode of Liao as modified by Seok and Ping by substituting the P-type material of F4-TCNQ with 2,2',2"-(cyclopropane-1,2,3-triylidene)tris(2-(p-cyanotetrafluorophenyl)acetonitrile based on the teaching of Senkovskyy. 
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Furthermore, the substitutions of the P-type material of organic light-emitting diodes would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials and device structures to build an  organic light-emitting diode.
The resultant organic light-emitting diode has the same structure and the constituting material as the device of Liao as modified by Seok and Ping (as described in claim 1) except the .

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Liao et al. (US 2006/0040132 A1) in view of Seok et al. (US 2018/0097052 A1) and Ping et al. (CN 104638161 A) as applied to claims 1-5, 7, 9, and 12-13 above, further in view of Seo et al. (US 2013/0320368 A1, hereafter Seo ‘368).
Regarding claims 14-15, the organic light-emitting diode taught by Liao as modified by Seok and Ping reads on all the features of claims 1-5, 7, 9, and 12-13, as outlined above.
Seok discloses a display device comprising a tandem organic light-emitting diode of Seok (Fig. 12, [030]).
However, Liao as modified by Seok and Ping does not teach a display panel comprising the organic light-emitting diode.
Seo ‘368 teaches display panels (Figs. 3 to 7B) and display devices (Fig. 8) each of which comprises an organic light-emitting diode (“light-emitting element” in Fig. 1A and [047]) wherein a first electrode (“101” in Fig. 1A), at least two light-emitting layers (“113-1”, “113-2” in Fig. 1A), organic layers including electron and hole transport layers (included in “103-1” and “103-2” in Fig. 1A and [094]), and a second electrode (“102” in Fig. 1A).
Liao, Seok, Ping, and Seo ‘368 are analogous in the field of tandem organic light-emitting diodes.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have further modified the organic light-emitting diode taught by Liao as modified by Seok, Ping, and Seo ‘368 to incorporate the organic light-emitting diode in a 
The resultant display panel and the display device include the organic light-emitting diode of Liao as modified by Seok and Ping (as described in claim 1).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Liao et al. (US 2006/0040132 A1) in view of Seok et al. (US 2018/0097052 A1) and Ping et al. (CN 104638161 A) as applied to claims 1-5, 7, 9, and 12-13 above, further in view of Fadhel et al. (US 2013/0200341 A1, hereafter Fadhel) and Frey (WO 2016/131918, hereafter Frey).
Regarding claim 16, the organic light-emitting diode taught by Liao as modified by Seok and Ping reads on all the features of claims 1-5, 7, 9, and 12-13, as outlined above.
The only difference between the organic light-emitting diode of Liao as modified by Seok and Ping and the device claimed in claim 16 is the P-type material.
Fadhel discloses an organic compound having the following structures ([018], [033]).

    PNG
    media_image7.png
    352
    364
    media_image7.png
    Greyscale
, 
    PNG
    media_image8.png
    376
    467
    media_image8.png
    Greyscale
, 
1-R4 can be hydrogen and C6-C20 aryl.
Fadhel discloses that the compound of Formula (I) is preferably used as an electron transport material (“organic matrix material in electron transport layer” in [036]-[038]) of an organic light-emitting diode ([041]).
Fadhel exemplifies an organic light-emitting diode (“Device 1” in [152]) comprising an electron transport layer wherein a compound of Formula (I) (Structure 4 in [033]) is used as an electron transport layer material with an n-type dopant (W(hpp)4 in [152]).
Fadhel’s Structure 4 has identical structure as the P-type material in the instant claim 16. However, Fadhel does not teach Structure 4 can be used as a P-type material of the hole transport element in an organic light-emitting diode.
Frey teaches charge transfer doping of organic transport materials in organic light-emitting diodes (page 16, lines 6-28), wherein efficient p-doping occurs when the LUMO energy level of a P-type material (“acceptor”) is more negative than the HOMO energy of the hole transport material (left side scenario in the figure below). On the other hand, efficient n-doping occurs when the HOMO energy level of an N-type material (“donor”) is more positive than LUMO energy level of the electron transport material (right side scenario in the figure below). Therefore, the role of electron transport material to accept electrons in the n-doping is analogous the role of acceptor in the p-doping. 

    PNG
    media_image9.png
    400
    756
    media_image9.png
    Greyscale

Liao, Seok, Ping, Fadhel, and Frey are analogous in the field of organic light-emitting diodes.
At the time the invention was effectively filed, it would have been obvious to use a material which is conventionally used as an electron transport material as a P-type material (“acceptor” in the figure above), because the LUMO energy of the material is sufficiently low such that the material can accept electrons from the neighboring hole transport material.
It would also have been obvious to one of ordinary skill in the art to have further modified the organic light-emitting diode of Liao as modified by Seok and Ping by substituting the P-type material of F4-TCNQ with Fadhel’s Structure 4 based on the teaching of Fadhel and Frey. See MPEP 2143(I)(A). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials and device structures to build an organic light-emitting diode.
The resultant organic light-emitting diode has the same structure and the constituting materials as the device of Liao as modified by Seok and Ping (as described in claim 1) except the 1-R4 are hydrogen; and R5 is an unsubstituted aryl (biphenyl).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Liao et al. (US 2006/0040132 A1) in view of Seok et al. (US 2018/0097052 A1) and Ping et al. (CN 104638161 A) as applied to claims 1-5, 7, 9, and 12-13 above, further in view of Seo et al. (US 2016/0164004 A1, hereafter Seo ‘004), as evidenced by Pan et al. (CN 104277063 A, the original document is referred to for figure/diagram/table and the English translation is referred to for the remainder of the body of the patent, hereafter Pan).
Regarding claim 17, the organic light-emitting diode taught by Liao as modified by Seok and Ping reads on all the features of claims 1-4, 9, and 12-13, as outlined above.
The only difference between the organic light-emitting diode of Liao as modified by Seok and Ping and the device claimed in claim 17 is the P-type material.
Seo ‘004 discloses that organic compounds used as electron transport material of an organic light-emitting diode ([012], [041]).
Seo ’004 exemplifies Compound E08 used as an electron transport material ([044], “Embodiment 5” in [095]).

    PNG
    media_image10.png
    345
    514
    media_image10.png
    Greyscale
. 
Compound E08 of Seo has identical structure as the P-type material of the instant claim 17, wherein R6 is a substituted aryl, wherein the substituent comprises at least one electron acceptor group (a triazine-based acceptor; marked by dashed circle in the figure above).
 Pan evidences a triazine-based acceptor (“electron withdrawing group (A)” in [031]; A2 in [032]).
However, Seo ‘004 does not teach Compound E8 can be used as a P-type material of the hole transport element of an organic light-emitting diode.
Frey teaches charge transfer doping of organic transport materials in organic light-emitting diodes (page 16, lines 6-28), wherein efficient p-doping occurs when the LUMO energy level of a P-type material (“acceptor”) is more negative than the HOMO energy of the hole transport material (left side scenario in the figure below). On the other hand, efficient n-doping occurs when the HOMO energy level of an N-type material (“donor”) is more positive than LUMO energy level of the electron transport material (right side scenario in the figure below). Therefore, the role of electron transport material to accept electrons in the n-doping is analogous the role of acceptor in the p-doping. 

    PNG
    media_image9.png
    400
    756
    media_image9.png
    Greyscale

Liao, Seok, Ping, Seo ‘004, and Frey are analogous in the field of organic light-emitting diodes.
At the time the invention was effectively filed, it would have been obvious to use a material which is conventionally used as an electron transport material as a P-type material (“acceptor” in the figure above), because the LUMO energy of the material is sufficiently low such that the material can accept electrons from the neighboring hole transport material.
It would also have been obvious to one of ordinary skill in the art to have further modified the organic light-emitting diode of Liao as modified by Seok and Ping by substituting the P-type material of F4-TCNQ with Compound E08 of Seo ‘004 based on the teaching of Seo and Frey. See MPEP 2143(I)(A). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials and device structures to build an organic light-emitting diode.
The resultant organic light-emitting diode has the same structure and the constituting materials as the device of Liao as modified by Seok and Ping (as described in claim 1) except the P-type material. The P-type material of the resultant device is Compound E08 of Seo ‘004.

Claims 1-2, 4, 9, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2017/0069865 A1, hereafter Park) in view of Seo et al. (US 2002/0121860 A1, hereafter Seo ‘860) and Seok et al. (US 2018/0097052 A1), as evidenced by Milliporesigma (a screenshot of the web page is attached to this Office Action, web site address = https://www.sigmaaldrich.com/catalog/product/aldrich/556696?lang=en&region=US, hereafter Milliporesigma).
Regarding claims 1-2, 4, 9, and 18, Park discloses an organic light-emitting diode (Fig. 1; [065]-[080]) comprising an anode (“first electrode” in [067]; 102 in Fig. 1), a first light emitting layer (“first EML” in [073]; 114 in Fig. 1), an electron transport layer (“first ETL” in [073]; 116 in Fig. 1), an N-type charge generation layer (“N-type CGL” in [078];141 in Fig. 1), a P-type charge generation layer (“P-type CGL” in [079]; 142 in Fig. 1), a hole transport layer (“second HTL” in [076]; 122 in Fig. 1), a second light emitting layer (“second EML” in [080]; 124 in Fig. 1), and a cathode (“second electrode” in [069]; 104 in Fig. 1).
 Park teaches that the P-type CGL (142 in Fig. 1) can comprise same material as the hole transport layer (122 in Fig. 1) and can comprise one or more host materials including NPB and α-NPD doped with a P-type dopant material ([134]).
Park further teaches the N-type CGL (141 in Fig. 1) can comprise the same material as the electron transport layer (116 in Fig. 1) and can comprise at least one host material including Alq3
Park exemplifies an organic light emitting diode (“embodiment 1” in [146], [148]) comprising a hole transport layer of NPB, a P-type charge generation layer of NPB doped with F4-TCNQ, an N-type charge generation layer comprising one of among Alq3, TAZ, and BAlq doped with Li, and an electron transport layer of one of among Alq3, TAZ, and BAlq. 
It is noted that Park recites the hole transport layer material of NPD ([146]); however NPD is a synonym of NPB, as evidenced by Milliporesigma. 
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the organic light-emitting device of Park by using multiple p-type host materials of NPB and α-NPD in the p-type charge generation layer and n-type host materials of Alq3 in the n-type charge generation layer, as taught by Park. 
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). The substitutions of the known host materials in the p-type charge generation layer would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The selection of Alq3 from listed three host materials of Alq3, BAlq, and TAZ would have been one from a finite number of identified, predictable solution with a reasonable expectation of success, as taught by Nowatari. See MPEP 2143(I)(E). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials and structures to be used to make an organic light-emitting device.
The resultant device comprises an anode, a first light emitting layer, an electron transport layer (Alq3), an N-type charge generation layer comprising Alq3 and Li, a P-type charge 
The device of Park does not comprise two hole transport layers comprising both hole transport material and P-type material. 
Seo ‘860 teaches that a mixed layer between two neighboring organic layers of an organic light-emitting device, contains both the neighboring organic layer materials (“mixed layer” (105) in Fig. 1B; [050]).
Seo ‘860 teaches that by introducing a mixed layer in-between two neighboring organic layers (device structure of Fig. 1B), the energy barrier is lowered and more carriers can be injected ([054]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic light-emitting device of Park by adding a mixed hole transport layer between the hole transport layer (NPB) and the P-type charge generation layer (NPB, α-NPD, and F4TCNQ), as taught by Seo ‘860. 
The motivation of doing so would provide the organic light-emitting device with lowered energy barrier and improved carrier injection, as taught by Seo ‘860 and reduced injection barriers of holes and electrons, based on the teaching of Seo ‘860.
Furthermore, the modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials and structures to be used to make an organic light-emitting device.
The resultant device comprises 

L2) a first light emitting layer, 
L3) an electron transport layer (pure Alq3), 
L4) an n-type charge generation layer (Alq3 and Li), 
L5) a p-type charge generation layer (NPB, high-concentration α-NPD, and high-concentration F4TCNQ), 
L6) a mixed hole transport layer (NPB, low-concentration α-NPD, and low-concentration F4TCNQ), 
L7) a hole transport layer (pure NPB), 
L8) a second light emitting layer, and 
L9) a cathode, 
It is noted that the concentrations α-NPD and F4TCNQ in the mixed hole transport layer (L6) should be lower than those in the p-type charge generation layer (L5), because adding of any amount of pure NPB to the layer comprising NPB, α-NPD, and F4TCNQ when producing a mixed layer, should drop the concentrations of α-NPD and F4TCNQ compared to the original concentrations of α-NPD and F4TCNQ before mixing. 
The device of Park as modified by Seo ‘860 does not comprise two electron transport layers comprising both electron transport material and N-type material. 
Seok discloses an organic light-emitting diode (“organic light-emitting device” in [017]) having the following structure (“1st example embodiment” in Fig. 1 and [017]).
Seok further discloses the structure of an electron transport element (“n-type charge generation layer” in Fig. 2 and [018]).

    PNG
    media_image5.png
    410
    697
    media_image5.png
    Greyscale

wherein the electron transport element (“n-type charge generation layer” in [042] and Fig. 2) comprising the 1st region (“110a”), the 3rd region (“110b”), and the 2nd region (“100c”) contacting the p-type charge generation layer (“p-GCL”). The doping concentration of the n-dopant step-wise increases in the direction of: the 1st region, the 3rd region, and the 2nd region ([047] and Fig. 2). The 3rd region may be thicker than the 1st region and the 2nd region ([075]).
Seok further discloses that step-wise doping content in the electron transport element helps electrons easily transport through the electron transport element ([066] and compare Fig. 3a vs. Fig 4a). Furthermore, the high doping concentration and narrow width of the 2nd region (“100c”) within the electron transport element produces sharp gradient of LUMO energy (Fig. 4a, 4b and 5 and [067]), which provides high tunneling effect and increased electron transfer rate and injection efficiency from the hole transport element (“P-type charge generation layer” in [067]) into the electron transport element (“N-type charge generation layer” in [067]).
Park, Seo ‘860, and Seok are analogous in the field of tandem organic light-emitting diodes.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic light-emitting diode of Park as modified by Seo ‘860 by incorporating the step-wise doping profile in the N-type charge generation layer wherein the doping concentration of undoped, low-doped, and high-doped, based on the teaching of Seok. 
The motivation for doing so is to increase the electron transfer rate through the layers within the electron transport element and the injection efficiency from the hole transport element into the electron transport element of the organic light-emitting diode.
One of ordinary skill in the art would also have been motivated to combine prior art elements according to known methods to yield predictable results, based on the teaching of Seok. See MPEP 2143(I)(A). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum composition of the doping content of the electron transport element to make a tandem organic light-emitting diode.
The resultant device comprises 
L1) an anode, 
L2) a first light emitting layer, 
L3) an electron transport layer (pure Alq3), 
L4) an n-type charge generation layer comprising (un-doped Alq3), 
L5) an n-type charge generation layer comprising (low-doped Li in Alq3), 
L6) an n-type charge generation layer comprising (high-doped Li in Alq3) 
L7) a p-type charge generation layer (NPB, high-concentration α-NPD, high-concentration F4TCNQ), 

L9) a hole transport layer (pure NPB), 
L10) a second light emitting layer, and 
L11) a cathode, 
Applicant does not claim a specific doping profile within a hole transport layer or an electron transport layer in any of claims 1 through 16 or the instant specification. That is, a hole transport layer or an electron transport layer does not need to have uniform doping profile within the layer. Therefore, layers L3)-L5) are taken together being equated with a single 1st electron transporting layer. Similarly, layers L8) and L9) are taken together being equated with a single 1st hole transporting layer. The layer L6) and L7) are equated with 2nd electron transport layer and 2nd hole transport layer, respectively.
The organic light-emitting device of Park as taught by Seo ‘860 and Seok is equated with
L1) an anode, 
L2) a first light emitting layer, 
L3) a 1st electron transport layer (low-doped Li in Alq3), 
L4) a 2nd electron transport layer (high-doped Li in Alq3), 
L5) a 2nd hole transport layer (NPB, high-concentration α-NPD, high-concentration F4TCNQ), 
L6) a 1st hole transport layer (NPB, low-concentration α-NPD, low-concentration F4TCNQ), 
L7) a second light emitting layer, and 
L8) a cathode, 
Wherein layer L3 has stepwise doping of Li in Alq3 host and the doping concentration increased along a direction of ascending distance of the anode; and layer L6 has stepwise doping 
In the device, the hole transport element (L5 and L6) comprises at least two hole transport layers wherein each of the hole transport layers comprises a hole transport material (NPB) and a P-type material (α-NPD) doped in the hole transport material; and the electron transport element (L3 and L4) comprises at least two electron transport layers wherein each of the electron transport layers comprises an electron transport material (Alq3) and a N-type material (Li) doped in the electron transport material.
The volume concentration of the P-type material (α-NPD) of a hole transport layer (L6) in direct-contact of the light emitting layer (L7) is less than a volume concentration of the P-type material of a hole transport layer (L5) in direct contact of the electron transport element (L4); and the volume concentration of the N-type material (Li) of an electron transport layer (L3) in direct contact of the light emitting layer (L2) is less than a volume concentration of the N-type material of an electron transport layer (L4) in direct contact of the hole transport element (L5 and L6).

    PNG
    media_image11.png
    165
    538
    media_image11.png
    Greyscale

The compound of α-NPD of Park (N,N’-bis(naphthalene-1-yl)-N,N’-bis(phenyl)2-2’-dimethylbenzidine in [134]) has identical structure as the claimed formula of claim 18 wherein Ar1 and Ar3 are unsubstituted aryl (phenyl); Ar2 and Ar4 are unsubstituted aryl (naphthyl); R14-21 are each independently hydrogen or alkyl (methyl), meeting all the limitations of claims 1, 2, 4, 9, and 18.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEOKMIN JEON whose telephone number is (571)272-4599.  The examiner can normally be reached on Monday - Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER BOYD can be reached on (571)272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEOKMIN JEON/Examiner, Art Unit 1786                                                                                                                                                                                                        
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786